Name: Commission Implementing Regulation (EU) 2019/1249 of 22 July 2019 amending Annex I to Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  agricultural activity;  trade;  health;  international trade;  foodstuff;  trade policy
 Date Published: nan

 23.7.2019 EN Official Journal of the European Union L 195/5 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1249 of 22 July 2019 amending Annex I to Regulation (EC) No 669/2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 15(5) thereof, Whereas: (1) Commission Regulation (EC) No 669/2009 (2) lays down rules concerning the increased level of official controls to be carried out on imports of feed and food of non-animal origin listed in Annex I thereto (the list), at a designated point of entry (DPE) into the territories referred to in Annex I to Regulation (EC) No 882/2004. (2) Article 2 of Regulation (EC) No 669/2009 provides that the list is to be reviewed on a regular basis, and at least biannually, taking into account the sources of information referred to in that Article. (3) The occurrence and relevance of recent food incidents notified through the Rapid Alert System for Food and Feed, as established by Regulation (EC) No 178/2002 of the European Parliament and of the Council (3), information regarding official controls performed by Member States on feed and food of non-animal origin as well as the biannual reports on consignments of feed and food of non-animal origin submitted by Member States to the Commission in accordance with Article 15 of Regulation (EC) No 669/2009, indicate that the list should be amended. (4) In particular, for consignments of jackfruit (Artocarpus heterophyllus) from Malaysia, the data resulting from notifications received through the Rapid Alert System for Food and Feed and information regarding official controls performed by Member States indicate the emergence of new risks to human health due to possible pesticide residues contamination, requiring the introduction of an increased level of official controls. In addition, for groundnuts (peanuts) from the United States of America, data resulting from notifications received through the Rapid Alert System for Food and Feed indicates risks to human health due to possible aflatoxins contamination, requiring the introduction of an increased level of official controls. Entries concerning those consignments should therefore be included in the list. (5) Commission Regulation (EC) No 1881/2006 (4) establishes a maximum level for hydrocyanic acid (cyanide) in unprocessed whole, ground, milled, cracked, chopped apricot kernels placed on the market for the final consumer. In addition, Commission Regulation (EU) 2017/1237 (5) provides that the operator who places unprocessed whole, ground, milled, cracked, chopped apricot kernels on the market for the final consumer is to provide upon request from the competent authority evidence of compliance of the marketed product with the maximum level. For consignments of unprocessed apricot kernels from Turkey intended to be placed on the market for the final consumer, data resulting from notifications received through the Rapid Alert System for Food and Feed indicates the emergence of new risks to human health due to the presence of hydrocyanic acid (cyanide), requiring the introduction of an increased level of official controls. An entry concerning those consignments should therefore be included in the list. (6) Moreover, due to the high frequency of non-compliance with the relevant requirements provided for in Union legislation detected during official controls performed by Member States in accordance with Regulation (EC) No 669/2009, it is appropriate to increase the frequency of identity and physical checks on tea and goji berries from China and peppers and yardlong beans from the Dominican Republic. Entries concerning those consignments should therefore be amended accordingly. (7) In addition, the list should be amended by decreasing the frequency of identity and physical checks on apricots from Turkey due to the low frequency of non-compliance with the relevant requirements provided for in Union legislation detected during official controls performed by Member States in accordance with Regulation (EC) No 669/2009. Entries concerning those consignments should therefore be amended accordingly. (8) The existing entry concerning goji berries from China in the list requires the competent authorities to test this commodity for specific pesticides which do not include nicotine. Frequent detections of nicotine in goji berries from China have been reported. It is therefore appropriate to amend the existing entry concerning goji berries from China in Annex I to Regulation (EC) No 669/2009 to require competent authorities to test this commodity for nicotine. (9) Turnips (Brassica rapa spp. Rapa) from Lebanon and from Syria prepared or preserved by brine or citric acid present the same risk as the forms of that commodity from Lebanon and from Syria currently listed. The list should therefore be amended to include turnips prepared or preserved by brine or citric acid from Lebanon and from Syria. (10) In order to ensure consistency and clarity, it is appropriate to replace Annex I to Regulation (EC) No 669/2009 in its entirety. (11) Regulation (EC) No 669/2009 should therefore be amended accordingly. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 669/2009 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1. (2) Commission Regulation (EC) No 669/2009 of 24 July 2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (OJ L 194, 25.7.2009, p. 11). (3) Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1). (4) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5). (5) Commission Regulation (EU) 2017/1237 of 7 July 2017 amending Regulation (EC) No 1881/2006 as regards a maximum level of hydrocyanic acid in unprocessed whole, ground, milled, cracked, chopped apricot kernels placed on the market for the final consumer (OJ L 177, 8.7.2017, p. 36). ANNEX ANNEX I Feed and food of non-animal origin subject to an increased level of official controls at the designated point of entry Feed and food (intended use) CN code (1) TARIC sub-division Country of origin Hazard Frequency of physical and identity checks (%)  Groundnuts (peanuts), in shell  1202 41 00 Bolivia (BO) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved (Feed and food)  2008 11 91 ; 2008 11 96 ; 2008 11 98  Black pepper (Piper) (Food  neither crushed nor ground) ex 0904 11 00 10 Brazil (BR) Salmonella (2) 20 Goji berries (wolfberries) (Lycium barbarum L.) (Food - fresh, chilled or dried) ex 0813 40 95 ; ex 0810 90 75 10 10 China (CN) Pesticide residues (3) (4) (5) 20 Sweet peppers (Capsicum annuum) (Food  crushed or ground) ex 0904 22 00 11 China (CN) Salmonella (2) 20 Tea, whether or not flavoured (Food) 0902 China (CN) Pesticide residues (3) (6) 20 Aubergines (Solanum melongena) (Food  fresh or chilled) 0709 30 00 Dominican Republic (DO) Pesticide residues (3) 20  Sweet peppers (Capsicum annuum)  0709 60 10 ; 0710 80 51 Dominican Republic (DO) Pesticide residues (3) (7) 50  Peppers (other than sweet) (Capsicum spp.)  ex 0709 60 99 ; ex 0710 80 59 20 20  Yardlong beans (Vigna unguiculata ssp. sesquipedalis, vigna unguiculata ssp. unguiculata) (Food - fresh, chilled or frozen)  ex 0708 20 00 ; ex 0710 22 00 10 10  Sweet peppers (Capsicum annuum)  0709 60 10 ; 0710 80 51 Egypt (EG) Pesticide residues (3) (8) 20  Peppers (other than sweet) (Capsicum spp.) (Food - fresh, chilled or frozen)  ex 0709 60 99 ; ex 0710 80 59 20 20 Sesamum seeds (Food - fresh or chilled) 1207 40 90 Ethiopia (ET) Salmonella (2) 50  Hazelnuts, in shell  0802 21 00 Georgia (GE) Aflatoxins 50  Hazelnuts, shelled  0802 22 00  Flour, meal and powder of hazelnuts  ex 1106 30 90 40  Hazelnuts, otherwise prepared or preserved (Food)  ex 2008 19 19 ; ex 2008 19 95 ; ex 2008 19 99 30 20 30 Palm oil (Food) 1511 10 90 ; 1511 90 11 ; Ghana (GH) Sudan dyes (9) 50 ex 1511 90 19 ; 90 1511 90 99 Okra (Food  fresh, chilled or frozen) ex 0709 99 90 ; ex 0710 80 95 20 30 India (IN) Pesticide residues (3) (10) 10 Peppers (other than sweet) (Capsicum spp.) (Food - fresh, chilled or frozen) ex 0709 60 99 ; ex 0710 80 59 20 20 India (IN) Pesticide residues (3) (11) 20 Beans (Vigna spp., Phaseolus spp.) (Food  fresh or chilled) 0708 20 Kenya (KE) Pesticide residues (3) 5 Chinese celery (Apium graveolens) (Food - fresh or chilled herb) ex 0709 40 00 20 Cambodia (KH) Pesticide residues (3) (12) 50 Yardlong beans (Vigna unguiculata ssp. sesquipedalis, vigna unguiculata ssp. unguiculata) (Food - fresh, chilled or frozen vegetables) ex 0708 20 00 ; ex 0710 22 00 10 10 Cambodia (KH) Pesticide residues (3) (13) 50 Turnips (Brassica rapa ssp. rapa) (Food  prepared or preserved by vinegar or acetic acid) ex 2001 90 97 ; 11 ; 19 Lebanon (LB) Rhodamine B 50 Turnips (Brassica rapa ssp. rapa) (Food  prepared or preserved by brine or citric acid, not frozen) ex 2005 99 80 93 Lebanon (LB) Rhodamine B 50 Peppers (sweet or other than sweet) (Capsicum spp.) (Food - dried, roasted, crushed or ground) 0904 21 10 ; Sri Lanka (LK) Aflatoxins 50 ex 0904 21 90 ; 20 ex 0904 22 00 ; 11 ; 19 ex 2008 99 99 79  Groundnuts (peanuts), in shell  1202 41 00 Madagascar (MG) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved (Feed and food)  2008 11 91 ; 2008 11 96 ; 2008 11 98 Jackfruit (Artocarpus heterophyllus) (Food  fresh) ex 0810 90 20 20 Malaysia (MY) Pesticide residues (3) 20 Sesamum seeds (Food - fresh or chilled) 1207 40 90 Nigeria (NG) Salmonella (2) 50 Peppers (other than sweet) (Capsicum spp.) (Food - fresh, chilled or frozen) ex 0709 60 99 ; ex 0710 80 59 20 20 Pakistan (PK) Pesticide residues (3) 20 Raspberries (Food - frozen) ex 0811 20 11 ; ex 0811 20 19 ; 0811 20 31 10 10 Serbia (RS) Norovirus 10 Sesamum seeds (Food - fresh or chilled) 1207 40 90 Sudan (SD) Salmonella (2) 50 Watermelon (Egusi, Citrullus spp.) seeds and derived products (Food) ex 1207 70 00 ; ex 1208 90 00 ; ex 2008 99 99 10 10 50 Sierra Leone (SL) Aflatoxins 50  Groundnuts (peanuts), in shell  1202 41 00 Senegal (SN) Aflatoxins 50  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved (Feed and food)  2008 11 91 ; 2008 11 96 ; 2008 11 98 Turnips (Brassica rapa ssp. rapa) (Food  prepared or preserved by vinegar or acetic acid) ex 2001 90 97 ; 11 ; 19 Syria (SY) Rhodamine B 50 Turnips (Brassica rapa spp. rapa) (Food  prepared or preserved by brine or citric acid, not frozen) ex 2005 99 80 93 Syria (SY) Rhodamine B 50 Peppers (other than sweet) (Capsicum spp.) (Food - fresh, chilled or frozen) ex 0709 60 99 ; ex 0710 80 59 20 20 Thailand (TH) Pesticide residues (3) (14) 10  Dried apricots  0813 10 00 Turkey (TR) Sulphites (16) 10  Apricots, otherwise prepared or preserved (15) (Food)  2008 50 61 Dried grapes (including dried grapes cut or crushed into a paste, without any further treatment) (Food) 0806 20 Turkey (TR) Ochratoxin A 5 Lemons (Citrus limon, Citrus limonum) (Food  fresh, chilled or dried) 0805 50 10 Turkey (TR) Pesticide residues (3) 10 Pomegranates (Food - fresh or chilled) ex 0810 90 75 30 Turkey (TR) Pesticide residues (3) (17) 10 Sweet Peppers (Capsicum annuum) (Food - fresh, chilled or frozen) 0709 60 10 ; 0710 80 51 Turkey (TR) Pesticide residues (3) (18) 10 Unprocessed whole, ground, milled, cracked, chopped apricot kernels intended to be placed on the market for the final consumer (19) (20) (Food) ex 1212 99 95 20 Turkey (TR) Cyanide 50 Peppers (other than sweet) (Capsicum spp.) (Food - fresh, chilled or frozen) ex 0709 60 99 ex 0710 80 59 20 20 Uganda (UG) Pesticide residues (3) 20 Sesamum seeds (Food - fresh or chilled) 1207 40 90 Uganda (UG) Salmonella (2) 50  Groundnuts (peanuts), in shell  1202 41 00 United States (US) Aflatoxins 10  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved (Feed and food)  2008 11 91 ; 2008 11 96 ; 2008 11 98  Pistachios, in shell  0802 51 00 United States (US) Aflatoxins 10  Pistachios, shelled  0802 52 00  Pistachios, roasted (Food)  ex 2008 19 13 ; ex 2008 19 93 20 20  Dried apricots  0813 10 00 Uzbekistan (UZ) Sulphites (16) 50  Apricots, otherwise prepared or preserved (15) (Food)  2008 50 61  Coriander leaves  ex 0709 99 90 72 Vietnam (VN) Pesticide residues (3) (21) 50  Basil (holy, sweet)  ex 1211 90 86 20  Mint  ex 1211 90 86 30  Parsley (Food - fresh or chilled herbs)  ex 0709 99 90 40 Okra (Food  fresh, chilled or frozen) ex 0709 99 90 ex 0710 80 95 20 30 Vietnam (VN) Pesticide residues (3) (21) 50 Peppers (other than sweet) (Capsicum spp.) (Food - fresh, chilled or frozen) ex 0709 60 99 ; ex 0710 80 59 20 20 Vietnam (VN) Pesticide residues (3) (21) 50 (1) Where only certain products under any CN code are required to be examined, the CN code is marked ex . (2) Reference method EN ISO 6579-1 or a method validated against it in accordance with the protocol set out in EN ISO 16140-2. (3) Residues of at least those pesticides listed in the control programme adopted in accordance with Article 29(2) of Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (OJ L 70, 16.3.2005, p. 1) that can be analysed with multi-residue methods based on GC-MS and LC-MS (pesticides to be monitored in/on products of plant origin only). (4) Residues of Amitraz. (5) Residues of Nicotine. (6) Residues of Tolfenpyrad. (7) Residues of Acephate, Aldicarb (sum of aldicarb, its sulfoxide and its sulfone, expressed as aldicarb), Amitraz (amitraz including the metabolites containing the 2,4 -dimethylaniline moiety expressed as amitraz), Diafenthiuron, Dicofol (sum of p, p ² and o,p ² isomers), Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram) and Methiocarb (sum of methiocarb and methiocarb sulfoxide and sulfone, expressed as methiocarb). (8) Residues of Dicofol (sum of p, p ² and o,p ² isomers), Dinotefuran, Folpet, Prochloraz (sum of prochloraz and its metabolites containing the 2,4,6-Trichlorophenol moiety expressed as prochloraz), Thiophanate-methyl and Triforine. (9) For the purposes of this Annex, Sudan dyes  refers to the following chemical substances: (i) Sudan I (CAS Number 842-07-9); (ii) Sudan II (CAS Number 3118-97-6); (iii) Sudan III (CAS Number 85-86-9); (iv) Scarlet Red; or Sudan IV (CAS Number 85-83-6). (10) Residues of Diafenthiuron. (11) Residues of Carbofuran. (12) Residues of Phenthoate. (13) Residues of Chlorbufam. (14) Residues of Formetanate (sum of formetanate and its salts expressed as formetanate (hydrochloride)), Prothiofos and Triforine. (15) Identity and physical checks may be carried out by the competent authority of the place of destination as indicated in the CED, in accordance with Article 9 (2) of this Regulation. (16) Reference methods: EN 1988-1:1998, EN 1988-2:1998 or ISO 5522:1981. (17) Residues of Prochloraz. (18) Residues of Diafenthiuron, Formetanate (sum of formetanate and its salts expressed as formetanate (hydrochloride)) and Thiophanate-methyl. (19) Unprocessed products  as defined in Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1). (20) Placing on the market  and final consumer  as defined in Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (OJ L 31, 1.2.2002, p. 1). (21) Residues of Dithiocarbamates (dithiocarbamates expressed as CS2, including maneb, mancozeb, metiram, propineb, thiram and ziram), Phenthoate and Quinalphos.